Title: James Madison to James Breckinridge, 6 August 1827
From: Madison, James
To: Breckinridge, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpellier.
                                
                                Aug. <6>. 1827
                            
                        
                        Your letter informing the Visitors that you could not join them at their late meeting, was recd. by all of
                            them with the particular feelings of regret excited by the cause of the disappointment. I hope the indisposition was
                            transient, and that your health is now in a satisfactory State. You will have understood that Mr. Key persisted in his
                            resignation, & that Mr. Bonnycastle has taken his place, with a provisional charge of that left by him. A
                            Professor of Natl. Philosophy, is of course what is now wanted to compleat the existing Estlablishment, and it seems not
                            very easy to find one that will in every feature of character, come up to our wishes. The letter written to Mr. Gallatin
                            on the subject whilst the final decision of Mr. Key was waited for, and it was foreseen, that it might lead to a vacancy in
                            the Chair of Nat: Philos: by the transfer which has actually taken place had not been answered, when the Board adjourned.
                            I now learn from him that altho’ his enquiries and endeavors have been active & incessant, and would be continued,
                            they had been unavailing, and he saw no prospect of our being supplied from that quarter, with a suitible professor, for
                            either Chair, particularly the Mathematical. Since the Adjournment of the Board, no new applications or recommendations
                            have been recd from any quarter. 
                        You have several times promised us an autumnal visit, bringing Mrs. B. with you. I need not repeat what you both
                            know, the cordiality with which it would be welcomed. The influence of a change from your air & water to ours,
                            gives an interest to your health, in the fulfillment of your promise. Accept, and offer to Mrs. B. our best respects
                            & all, our good wishes.
                        
                            
                                
                            
                        
                    